Citation Nr: 0901641	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-21 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had active duty military service from January 
1978 to December 1982 and from January 1991 to March 1991.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Indianapolis, Indiana.  The veteran had a 
hearing before an RO staff member in April 2006.  A 
transcript of that hearing is contained in the record.  


FINDINGS OF FACT

1. The veteran does not currently have a hearing loss 
disability in his right ear for VA compensation purposes.

2. The veteran's current left-ear hearing loss is related to 
his active duty service.


CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or have been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2. Left ear hearing loss was incurred in the veteran's active 
duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that letters dated in July 2005 and April 2006 
expressly informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  

After careful review of the claims folder, the Board finds 
that letters dated in June 2003, July 2005, and April 2006 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the July 2003, 
July 2005 and April 2006 letters advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  The July 2005 and April 2006 letters also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The June 2003 letter was sent to the veteran prior to the 
August 2003 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini, 18 Vet. App. at 119.

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  VA provided this information to the veteran in a 
letter dated in April 2006.  VA subsequently issued two 
supplemental statements of the case in December 2006 and 
April 2007, making VA's April 2006 notice timely.  See 
Pelegrini, 18 Vet. App. at 119.

The Board further finds that VA has also fulfilled its duty 
to assist the veteran in making reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) 
(2008).  In this regard, the veteran's service treatment 
records are associated with the claims folder, as are all 
relevant VA and non-VA treatment records.  The veteran was 
afforded VA examinations in association with this claim in 
July 2003 and February 2007.  The veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Where a veteran who served for ninety days develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection in this 
capacity requires a current disability, an in-service 
event(s) to which the disability could relate, and an 
established nexus between the two.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

In this case, the veteran's right and left ears must be 
considered separately as they lead to different results:

A. Right Ear

Although a single hearing test conducted in April 1990 shows 
the veteran exceeded the 40 decibel threshold at 4,000 Hertz, 
the substantial weight of the audiological evidence 
demonstrates that for VA purposes the veteran's does not 
suffer from hearing loss.  Most pertinently, audiograms 
conducted by VA in June 2003 and February 2007 show the 
veteran to not meet the criteria for VA hearing loss 
disability.  At neither exam did the veteran score 26 
decibels or above on at least three of the applicable 
frequencies nor did he score 40 decibels or greater at any 
applicable frequency.  Finally, in June 2003 the veteran 
scored 96 percent on the Maryland CNC test, two percentage 
points above the passing score.  In February 2007 the veteran 
scored 100 percent.  The Board finds these two VA exams more 
probative than the April 1990 exam because they are more 
recent and because they were administered to specifically 
address the veteran's claim of hearing loss.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that it is 
within the province of the Board to determine the probative 
value of medical evidence and the credibility and weight to 
be attached).  Since service connection may only be granted 
for current disabilities, and since a preponderance of the 
competent medical evidence demonstrates the veteran does not 
currently suffer from a hearing loss disability as defined by 
VA, service connection must be denied.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).

B. Left Ear

Although the veteran does not meet the regulatory definition 
for hearing loss disability in his right ear, the veteran has 
presented competent medical evidence that he meets the 
definition for his left ear.  At his February 2007 VA 
audiology exam, the veteran scored 40 decibels at 4,000 Hertz 
in his left ear.  Since one score at 40 decibels or above 
qualifies as hearing loss under the regulation, and since the 
Board finds no reason to dispute the credibility of the 
February 2007 exam, the Board finds the veteran suffers from 
current hearing loss in his left ear.  38 C.F.R. § 3.385 
(2008).

Additionally, the Board finds evidence of acoustic trauma 
which could have resulted in the veteran's current hearing 
loss.  During his first period of active service, the veteran 
worked as a Communications/Electronics Officer.  The veteran 
explained at his April 2006 hearing that during his three 
years in Germany he was constantly exposed to loud noises 
from power generators.  He stated that ear protection was not 
always available, and that even when it was, it was not 
always practical because it interfered with his ability to 
monitor radio communications.  Since the veteran's statements 
generally comport with his Military Occupational Specialty 
(MOS) as a Communications Officer, and since the Board finds 
no other reason to dispute the veteran's statements, the 
Board finds events occurred during the veteran's active duty 
which may have resulted in hearing loss.

Since the veteran has sufficiently demonstrated he currently 
suffers from hearing loss and that events occurred during 
service which may have resulted in hearing loss, the critical 
question is whether there is competent evidence of a nexus 
between the two.  To address this element of the claim, the 
Board notes two medical opinions relating the veteran's 
hearing loss to in-service events.  In February 2007, a VA 
audiologist opined that the veteran's hearing loss is more 
likely than not a result of acoustic trauma from exposure to 
generators in service.  A June 2003 examiner came to the same 
conclusion.  The Board finds both of these opinions credible, 
but places especially high probative value on the February 
2007 opinion because the examiner reviewed the claims folder 
and because the veteran's hearing loss at that exam was 
elevated to the level required to establish a disability 
under the regulation.  The Board finds no counterweighing 
competent evidence in the claims file disputing the medical 
opinions.  Thus, since the competent evidence of record links 
the veteran's current left-ear hearing loss to his active 
duty service, service connection for left ear hearing loss is 
granted.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


